Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-14 are pending and being examined on the merit. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang H et al, WO2019070424A1, published 04/11/2019 (hereafter “Huang”). 
	Regarding instant claim 1, Huang teaches a method of treating B-cell acute lymphocytic leukemia (ALL) comprised of administering a therapeutically effective amount of a combination therapy comprising Blinatumomab and memory γ9δ2 T-cells (paragraphs 51-54; Example 4; figures 6 and 7). Additionally, Huang teaches that Blinatumomab is a Bispecific T-cell Engager formed by linking two single-chained antibodies that bind CD-19 and CD-3.

	Regarding instant claims 2-3, Huang teaches that the memory γ9δ2 T-cells that is administered is an isolated enriched γδ T-cell populations, and of γδ T-cells comprising non-engineered γδ T-cells (pg.18, section [65]).
	Regarding instant claims 4-6, Huang specifically recites a method of isolating γ9δ2  T-cells from peripheral blood and cultured with interleukin-2 (IL-2, 1000 U/ml) and Zoledronic acid (1µM/ml) (pg. 19, section [66])
Regarding instant claim 7, Huang specifically teaches the use of combination treatment with CD-19 and γδ T-cells, for administration to patients with ALL(pg 19, section [69]). 
	Regarding instant claims 8-9, Huang teaches the combined administration of CD-19 and γδ T-cells to a single patient simultaneously or separately (pg 9, section [36]). 
Regarding instant claim 14, Huang teaches the use of a kit comprising substances suitable for treating ALL, including CD-19 antibody and/or γ9δ2 T-cells (pg13. Section [53-54], pg.17, section [63]). Huang also teaches for patient administration of bispecific T cell activating antigen binding molecules, the daily dosage commonly used for administration to a patient is about 0.5 mg/kg to 1 mg/kg; and in general, the range of administration dosage for effector memory y9o2 T cells is between about 1 x 104 and about 1 x 1011 T cells, preferably between about 1 x 106 and about 1 x 10 9 T cells (pg.17 [section 62]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10-13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernett MJ et al. (WO 2008022152 A2) in view of Huang H et al. (WO2019070424A1). 
Bernett MJ et al. teaches a method of utilizing anti-CD-19 antibodies as a therapeutic to treat ALL. Bernett teaches that the anti-CD19 antibody is comprised of SEQ ID NOs:87 and 106 (pg.97, line 15).  SEQ ID NO:87 of Bernett is a heavy chain sequence that is the same as instant SEQ ID NO:11; comprises a VH that is the same as instant SEQ ID NO:7; and comprises the CDR sequences that are the same as instant SEQ ID NOs:1-3. SEQ ID NO: 106 of Bernett is a light chain sequence that is the same as instant SEQ ID NO:12; comprises a VH that is the same as SEQ ID NO: 8; and comprises the CDR sequences that are the same as instant SEQ ID NOs: 4-6.  

Alignment of SEQ ID NO:11 with SEQ ID NO: 87 of Bernett:

    PNG
    media_image1.png
    842
    792
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    857
    819
    media_image2.png
    Greyscale











    PNG
    media_image3.png
    403
    751
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    724
    758
    media_image4.png
    Greyscale








Alignment of SEQ ID NO: 12 with SEQ ID NO: 106 of Bernett:


    PNG
    media_image5.png
    822
    752
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    896
    759
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    790
    765
    media_image7.png
    Greyscale

Bernett MJ et al. does not teach that the method of treating ALL comprised of administering the CD19 antibody and γδ T-cells.  However, these deficiencies are made up in Huang.
The teachings of Huang are described above. The γδ T-cells of Huang enhance the therapeutic effects of decreasing cancer cell viability. Huang showed that the combination administration of CD-19 antibody and γδ T-cells, synergistically increased the average survival days in mouse models (pg.23 section [82]).  
	Regarding claims 10-13, it would be obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to treat ALL, with the administration of the CD-19 antibody comprising amino acid sequences 87 and 106 of Bernett and γδ T-cells of Huang to increase the therapeutic effect on decreasing cancer cell viability. One would be motivated to do so with a reasonable expectation of success because of the teachings of Huang, which described that the combination administration of CD-19 antibody and γδ T-cells, synergistically increased the average survival days in mouse models (pg.23 section [82]).  
Regarding claim 14, the composition comprising the anti-CD19 antibody of Bernett and γδ T-cells of Huang that is administered is a kit as claimed.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Nagi, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP 2112.01.

Conclusion
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREEN ATTARAN whose telephone number is (571)272-1345. The examiner can normally be reached M-Th 8am-5pm PST and every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached at (571) 272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIREEN ATTARAN/Examiner, Art Unit 4161                  

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643